By order of September 27, 2018, this case was remanded to the Court of Appeals to treat the defendant's delayed application for leave to appeal as having been filed within the deadline set forth in MCR 7.205(G)(3). On the Court's own motion, we VACATE our order of September 27, 2018, and REMAND this case to the Court of Appeals as on leave granted. The defendant made a timely request for the appointment of appellate counsel but, through no fault of his own, counsel was not appointed, and the defendant was deprived of a claim of appeal. On remand, while retaining jurisdiction, the Court of Appeals shall remand this case to the Presque Isle Circuit Court to appoint counsel to represent the defendant in the Court of Appeals.